DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
The following is a Final Office Action in response to communications filed on 12 of March 2021.
Claims 1-2, 5, 14-15 and 18 have been amended.
Claims 1-26 are currently pending and are rejected as described below. 

Response to Amendment/Argument
35 USC § 112
Applicant’s amendments to claim 1 is sufficient to overcome the 35 U.S.C. 112.  Accordingly, the previous rejection of claims 1-13 under 35 U.S.C 112 are withdrawn.

35 USC § 101
Applicant asserts that as amended, the claims are not directed towards an abstract idea, rather the claims are directed towards a “process", and the process is directed towards scheduling the efficient movement of material such as bulk material via vehicles from their manufacturing and/or storage locations, to other locations where those materials can be used.  Examiner respectfully disagrees.  Selecting a pickup and delivery locations, date and time of said pickup and delivery by a client of material(s) to be transported by a driver to be selected by the client falls 
Applicant asserts that claims recite additional elements that integrate the judicial exception into a practical application.  Examiner respectfully disagrees.  Mere automation of a manual process or claiming the improved speed or efficiency inherent with applying the abstract idea on a computer where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to transform an abstract idea into a patent-eligible invention. See MPEP 2106.04(a); MPEP 2106.05(a); MPEP 2106.05(f).
Applicant asserts that the limitations improve the functioning of the mobile software application.  Examiner respectfully disagrees.  Examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359.  The full scope of the 

35 USC § 103
Applicant asserts that the claims as amended add limitations not disclosed in the references cited by the examiner.  Examiner respectfully disagrees and directs the applicant to the Claim Rejections – 35 USC 103 section below.  New references have been added in view of new grounds of rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 14 are directed at a suitability score for the vehicle pending on the client’s job and removing the available job designation from client’s job.  The specification is silent to this other than stating; [32] some jobs may be not be suitable for the type of vehicle driver has, and will so indicate to the driver when he or she views the jobs at 492.  Additionally, [30] of the specification discloses at act 420, the client can view the status of his or her transportation job. At act 424, the client can view the job history and completed jobs. At act 428, the client can view the pickup and delivery location, view estimated costs, view driver's current location, view driver info, and is able to call and/or text driver. At act 436, the job is completed. At act 440, the client can rate the driver and/or tip the driver but does not disclose a suitability score nor the removal by the application the available designation of the client’s job.
There is no disclosure as to what constitutes a suitable score or how that is implement nor there is a discussion on the different status updates, particularly the removal of the available designation. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005).  

Dependent claims 2-13 and 15-26 do not cure the aforementioned deficiencies, and thus, claims 2-13 and 15-26 are rejected for the reasons set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “signing into…by a client; selecting a pickup location by the client; selecting a delivery location by the client; identifying a material and an amount of the material, by the client, to be transported scheduling the date and time to deliver the material, by the client; identifying the pickup location, delivery location, material, and date and time as client’s job; designating…the client’s job as an available job; displaying…client’s job as an available job; signing into…by a driver; identifying the vehicle used by the driver, where the vehicle is selected from the vehicle group comprising dump trucks, triaxle dump trucks with a GVW of 73,000 lbs., 10 wheel dump trucks with a GVW of 54,000 lbs., mason body dump truck, tractor trailer vans, walking floor trailers, flatbed trucks, concrete mixer truck, compact cars, subcompact cars, full size cars, luxury cars, small pickup trucks, full size pickup trucks, roll off containers, and single axle trucks with GVW of 33,000 lbs; identifying the capacity of the driver’s vehicle; determining…the number of trips required by the driver’s vehicle to complete the job by dividing the amount of material by the available capacity of the driver’s vehicle (i.e. mathematical calculations); determining…which one or more vehicles are suitable for client’s job from the vehicle group consisting of dump trucks, triaxle dump trucks with a GVW of 73,000 lbs., 10 wheel dump trucks with a GVW of 54,000 lbs., mason body dump truck, tractor trailer vans, walking floor trailers, flatbed trucks, concrete mixer truck, compact cars, subcompact cars, full size cars, luxury cars, small pickup trucks, full size pickup trucks, roll off containers, and single axle trucks with GVW of 33,000 lbs, and assigning to each vehicle in the vehicle group a suitability score of 
More specifically, claims 1 and 14 are directed to “Certain Method of Organizing Human Activity’, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”, “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”, and “Mathematical Concepts”, specifically “mathematical formulas or equations” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-13, and 15-26 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 14 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the 
In particular, the claims 1 and 14 recite additional elements “a mobile software application”; “software”, and40 “CHS Attorney Docket No. LI-902531-US-NP Inventors: Fawaz et al.one or more processors” (preamble).  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶24, 36 “FIG. 1 is a flowchart showing one embodiment of the method for providing on-demand transportation and courier services through a mobile software application (“app”). The app is implemented, executed, launched and used in a mobile computing device. Examples of such a mobile computing device include but are not limited to a tablet, a laptop computer, a personal digital assistant (PDA), a BLACKBERRY device developed by Research in Motion (RIM) of Waterloo, Ontario, Canada, an IPHONE device developed by Apple Computers Inc. of Cupertino, Calif., smart watch, and any other smartphone and cell phone as apparent to one skilled in the art; Throughout this patent application, numerous references may be made regarding servers, services, engines, modules, interfaces, portals, platforms, or other systems formed from computing devices. It should be appreciated that the use of such terms are deemed to represent one or more computing devices having at least one processor configured to or programmed to execute software instructions stored on a computer readable tangible, non-transitory medium” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does 
With respect to step 2B, claims 1 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a mobile software application”; “software”, and40 “CHS Attorney Docket No. LI-902531-US-NP Inventors: Fawaz et al.one or more processors”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶24, 36 disclosed above. 
As a result, claims 1 and 14 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-13, and 15-26 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1, 6-7, 9-10, 13-14, 19-20, 22-23, and 26 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20150088708 to Fain et al. (hereinafter referred to as “Fain”) in view of US 20180204300 to Marco et al. (hereinafter referred to as “Marco”) in further view of US 20160202941to McLeod (hereinafter referred to as “McLeod”), and in even further view of US 20180046964 to Leoni et al. (hereinafter referred to as “Leoni”).

(A)	As per Claims 1 and 14: 
Fain expressly disclose;
signing into the mobile software application…; (Fain ¶59 FIG. 1 is a block diagram of the communications system network utilized by the application. The application can run on a mobile device that has a data connection).
selecting a pickup location…; (Fain ¶22 The ticket packages may include delivery information, including, without limitation, an expected loading location, truck ID, hauler ID, freight billing information, customer name and number, delivery address (including jobsite/plant geozones), product number and description with approximate quantity, billing information (including possible surcharges, taxes, etc.), and other desired delivery information).
selecting a delivery location…; (Fain ¶22 The ticket packages may include delivery information, including, without limitation, an expected loading location, truck ID, hauler ID, freight billing information, customer name and number, delivery address (including jobsite/plant geozones), product number and description with approximate quantity, billing information (including possible surcharges, taxes, etc.), and other desired delivery information).
identifying a material, and an amount of the material…to be transported; (Fain ¶17, 57-58 in at least some ready-mix concrete embodiments, the delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the drive Table 1 identifies the bulk construction materials delivery product streams managed by at least some embodiments of the invention. Bulk aggregate and cement delivery coordination can offer a completely different set of challenges. In general, because of the specialized nature of the trucks and the need for coordinated arrival at a jobsite, ready-mixed concrete producers often deliver their product in trucks they either own or directly control).

    PNG
    media_image1.png
    310
    466
    media_image1.png
    Greyscale

scheduling the date and time to deliver the material…; (Fain ¶97 IG. 25 is a screenshot of a user interface displaying the delivery manifest. The user interface displays the delivery information (e.g., customer information, load information, billing information, etc.), the product(s) delivered, and any surcharges calculated by the application. The mobile device can perform any number of calculations. Event and elapsed times are displayed for the customer's convenience).

    PNG
    media_image2.png
    420
    606
    media_image2.png
    Greyscale

identifying the pickup location, delivery location, material, and date and time as client's job; (Fain ¶16-17, 24 upon arrival at the plant (pickup location), the driver can be prompted to confirm that the truck is ready to load by checking a box on the device's user interface.  The delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver, Project name which identifies the client and a time stamp at both the loading zone and the unloading zone).

    PNG
    media_image3.png
    605
    410
    media_image3.png
    Greyscale
 
signing into the mobile software application by a driver; (Fain ¶75-78 FIG. 11 is a screenshot showing a user interface that may display with the first interaction with the system.  The screen may include a login subsection that includes a login field, a Personal Identification Number (PIN) field, and a sign-in button and once logged in the welcome screen greets the driver with driver qualifications, the cumulative hours worked in the current pay period, cumulative hours worked year-to-date, current FMSCA hours of service compliance and any incentive based metrics).
identifying the vehicle used by the driver where the vehicle is selected from the vehicle group comprising dump trucks, triaxle dump trucks with a GVW of 73,000 lbs., 10 wheel dump trucks with a GVW of 54,000 lbs., mason body dump truck, tractor trailer vans, walking floor trailers, flatbed trucks, concrete mixer truck, compact cars, subcompact cars, full size cars, luxury cars, small pickup trucks, full size pickup trucks, roll off containers, and single axle trucks with GVW of 33,000 lbs; (Fain ¶57, 82 FIG. 15 is a screenshot of a user interface that may contain the identification number of the vehicle that the user is scheduled to drive according to the predetermined schedule contained in the web application.  Ready-mixed concrete truck delivery coordination may be particularly important because fresh concrete is a perishable product that loses quality if not placed in its final form in 90 minutes or less).
identifying the capacity of the driver's vehicle; (Fain ¶23 At locations without networks (e.g., without wireless communications), a virtual numeric keypad will display on the device and the driver instructed to manually input the gross loaded weight of the vehicle. Tare weights and maximum gross tonnage for each vehicle are maintained in a database (e.g., a GeoTrax_snap database) and can be updated either manually or by a network).
…by the mobile software application…; (Fain ¶59 FIG. 1 is a block diagram of the communications system network utilized by the application. The application can run on a mobile device that has a data connection).
	determining, by the mobile software application, which one or more vehicles are suitable for client’s job from the vehicle group consisting of dump trucks, triaxle dump trucks with a GVW of 73,000 lbs., 10 wheel dump trucks with a GVW of 54,000 lbs., mason body dump truck, tractor trailer vans, walking floor trailers, flatbed trucks, concrete mixer truck, compact cars, subcompact cars, full size cars, luxury cars, small pickup trucks, full size pickup trucks, roll off containers, and single axle trucks with GVW of 33,000 lbs, and assigning to each vehicle in the vehicle group a suitability score of either suitable or not-suitable for the client’s job based on the capacity of the scored vehicle, and whether the scored vehicle is suitable for transporting the material to be transported; (Fain ¶82 The 
…materials…; (Fain ¶16-17, 24 upon arrival at the plant (pickup location), the driver can be prompted to confirm that the truck is ready to load by checking a box on the device's user interface.  The delivery ticket information displayed on the screen includes, without limitation, the ticket number, the quantity and slump of the desired mix, the delivery address, batch weights, previous and subsequent vehicles scheduled, the scheduled arrival time, and notes, if any, for the driver, Project name which identifies the client and a time stamp at both the loading zone and the unloading zone).
Although Fain teaches a software application accessible by users via mobile devices that manages the process of requesting, purchasing, loading, and delivering construction materials, it doesn’t expressly disclose the client as an active participant or the selection of a job by the driver to include designating a client’s job as an available job as well as displaying the driver has accepted a job, and the various stages of the ride from request to completion, however Marco teaches: 
…by a client; (Marco ¶16 the user (client) uses the application to order a ride based on the specified information).
designating, by the mobile software application, the client’s job as an available job; displaying, by the mobile software application, client’s job as an available job; (Marco ¶39, 69 the social network system may provide any of the functionality listed above with respect to passenger application logic 218 in allowing a user to request a ride (available job) and may relay received requests for rides to backend system 116 along with any suitable identifying information about the user to facilitate pickup by a driver. The backend server 302 may provide navigation information (e.g., the passenger's current location or other pickup location and directions to the current location or other pickup location) to the driver computing device 108 to direct the driver to the passenger's pickup location and subsequently to direct the driver to the passenger's destination location).
selecting a job by the driver; (Marco ¶20, 48 the driver may have a limited amount of time to select whether the driver accepts the ride. In other embodiments, the application may be configured by the driver to automatically accept the ride or to automatically accept the ride if certain criteria are met). 
	displaying, by the mobile software application, when the client’s job has been accepted by the driver; (Marco ¶12, 20 each computing device can include at least one graphical display and user interface allowing a user to view and interact with applications and other programs of the computing device. In some embodiments, the driver may have a limited amount of time to select whether the driver accepts the ride. In other embodiments, the application may be configured by the driver to automatically accept the ride or to automatically accept the ride if certain criteria are met (e.g., fare minimum, direction of travel, minimum passenger rating, etc.).
	displaying, by the mobile software application, the location of the driver’s vehicle; (Marco ¶49 while the driver is en route to the location specified by the backend system 116 or after the driver has arrived and is waiting at the location, the backend system 116 may receive a transportation request from one of the prospective passengers or another passenger near the location of the driver and send the request to the driver application logic 220 which may present the request to the driver).
displaying, by  the mobile software application, when the driver’s vehicle has arrived at pickup location; (Marco ¶49 while the driver is en route to the location specified by the backend system 116 or after the driver has arrived and is waiting at the location, the backend system 116 may receive a transportation request from one of the prospective passengers or another passenger near the location of the driver and send the request to the driver application logic 220 which may present the request to the driver).
displaying, by the mobile software application, when the driver’s vehicle has picked up…and is heading to delivery location; (Marco ¶17 The application may also provide contact information for the driver and/or the ability to contact the driver through the application (e.g., via a phone call or text). Once the ride has begun, the application may display any suitable information, such as the current location of the computing device 104 and the route to be taken. Upon completion of the ride, the application may provide the passenger the ability to rate the driver or provide comments about the driver).
displaying, by the mobile software application, when the client’s job has been completed; (Marco ¶17 The application may also provide contact information for the driver and/or the ability to contact the driver through the application (e.g., via a phone call or text). Once the ride has begun, the application may display any suitable information, such as the current location of the computing device 104 and the route to be taken. Upon completion of the ride, the application may provide the passenger the ability to rate the driver or provide comments about the driver).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fain’s mobile application for the coordination of purchasing, loading, and delivery of construction materials and have the client use an app to request a ride while allowing the driver to accept or reject the request then pickup and drop-off passenger at predetermined locations based on GPS which also pinpoints the location of the driver by displaying it to the users of Marco as both are analogous art which teach solutions to allow customers to log into the web application to view the status of currently ticketed trucks, billing status of deliveries already completed, as well as invoice stage and account condition on their smartphone via the app as taught in Fain ¶59, 100-101 and further allow the rider to request a ride through the app and provide the driver sometime to either accept it or reject it while picking up and dropping-off the passenger at his/her chosen locations while displaying the various stages on a GUI as taught in Marco ¶12-14, 17, 20, 48-49, 69.
Although Fain in view of Marco teaches a software application accessible by users via mobile devices that manages the process of requesting, purchasing, loading, and delivering construction materials, it doesn’t expressly disclose the number of trips required by dividing the amount of material by the available capacity of the vehicle, however McLeod teaches: 
determining…the number of trips required by the driver’s vehicle to complete the job by dividing the amount of material by the available capacity of the driver’s vehicle; (McLeod ¶61, 103 the server 12 may then, based on the adjusted carrier capacity information and the load 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fain in view of Marco’s mobile application for the coordination of purchasing, loading, and delivery of construction materials and based on the adjusted carrier capacity information and the load information, cause transport information to be generated representing set of transport routes or trips which may be used for transporting the loads from the load source to the location of McLeod as both are analogous art which teach solutions to allow customers to log into the web application to view the status of currently ticketed trucks, billing status of deliveries already completed, as well as invoice stage and account condition on their smartphone via the app as taught in Fain ¶59, 100-101 and further adjust carrier capacity by volume field 224 to 1,378*100/95=1450.5 cubes such that the adjusted carrier capacity record 300 represents an adjusted carrier capacity by volume of 1450.5 cubes as taught in McLeod ¶61, 103.
Although Fain in view of Marco and in further view of McLeod teaches a software application accessible by users via mobile devices that manages the process of requesting, purchasing, loading, and delivering construction materials, it doesn’t expressly disclose determining whether a vehicle is suitable for a client’s job, displaying the vehicle has arrived at the delivery location, and changing the status of the client’s job upon completion however Leoni teaches: 
determining, by the mobile software application, whether the driver’s vehicle has a suitable score or a not-suitable score for the client’s job; (Leoni ¶122 referring to FIG. 11B, an exemplary driver selection screen 1150 of the logistics application is shown. The list of available drivers may be generated based on drivers that have been selected by the job creator in the past, drivers in the vicinity of the user, sponsored drivers, or any other metrics. Each driver of the list of drivers may be shown as a card 1151 displaying at least one or more of the following driver details: name 1152, distances from the origin site 1153, equipment type, location, availability, picture 1154, phone number, rating 1155, and other metrics. Information not shown in the card 1151 may be viewed by selecting the card 1151. The job creator may select a driver to deliver the load by selecting the select driver button 1156).
NOTE: Examiner interprets driver’s vehicle suitability to mean whether the vehicle can perform the job.  Leoni shows a profile of the driver which includes the type of equipment (i.e. vehicle).
displaying, by the mobile software application, when the driver’s vehicle has arrived at delivery location; (Leoni ¶132 as shown in FIG. 13A, the active load deliveries screen 1300 comprises another active load 1312 titled ‘Job C’ that is at a separate stage of the load delivery process. As shown, the current status 1314 of Job C may be ‘Confirmed Delivery,’ and the job details 1316 may display that the route is complete (i.e., the driver has reached the destination site).
removing, by the mobile software application, the available job designation from client’s job; (Leoni ¶45 ‘status event’ refers to a change in the status of a job, which is typically created by user activity. Status changes for a particular job include, but are not limited to: job creation, job assignment (i.e., to a driver), job acceptance (i.e., by the driver), job start, job exception, site arrival, site access, image added, video added, comment added, job delivery, and Bill of Lading uploaded).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fain in view of Marco and in further view of McLeod’s mobile application for the coordination of purchasing, loading, and delivery of construction materials and have the job creator select a driver to deliver the load by selecting the select driver button 1156 of Leoni as both are analogous art which teach solutions to allow customers to log into the web 

Fain teaches a computer-readable medium in [25].

(B)	As per Claims 6 and 19:  
Fain expressly disclose;
wherein the material may be bulk material; (Fain ¶57 Table 1 identifies the bulk construction materials delivery product streams managed by at least some embodiments of the invention).

(C)	As per Claims 7 and 20:  
Fain expressly disclose;
where the bulk material may be selected from the group consisting of bulk soil, mulch, and stone products, topsoil, compost, eco soil, and fill, custom soil, brown, black, and red wood mulches, playground mulch, sweet peet, pine, hemlock, and cedar bark mulches, sands, stonedust, gravel, and process, decorative gravels, grass seed and hay, peladow ice melt, seasoned firewood for sale, sand and salt, rock salt, magic melt, cambridge pavers and concrete products, paver sand, paver edging, cement, asphalt, electrical supplies, building supplies, and plumbing supplies; (Fain ¶57-58 Bulk aggregate and cement delivery coordination 

(D)	As per Claims 9 and 22:  
Fain expressly disclose;
where the vehicle used by the driver may be selected from the group consisting of dump trucks, triaxle dump trucks with a GVW of 73,000 lbs., 10 wheel dump trucks with a GVW of 54,000 lbs., mason body dump truck, tractor trailer vans, walking floor trailers, flatbed trucks, concrete mixer truck, compact cars, subcompact cars, full size cars, luxury cars, small pickup trucks, full size pickup trucks, roll off containers, and single axle trucks with GVW of 33,000 lbs.; (Fain ¶57 Ready-mixed concrete truck delivery coordination may be particularly important because fresh concrete is a perishable product that loses quality if not placed in its final form in 90 minutes or less ).

(E)	As per Claims 10 and 23:  
Fain expressly disclose;
further comprising: providing a cost estimate for client's job by the mobile software application; (Marco ¶61 transportation request data may comprise pending requests (i.e., requests that have not yet been fulfilled) received from passengers. Each request may include any suitable information, such as estimated fare (cost) for the trip (job)). 

(F)	As per Claims 13 and 26:  
Fain expressly disclose;
paying for client's job by the client; and paying the driver upon completion of job; (Marco ¶58, 60, 70 Once the passenger's destination location has been reached, the backend server facilitates payment of the fare for the trip using payment information stored in passenger account data and driver account data). 

Claims 2-5, 8, 15-18, and 21 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20150088708 to Fain et al. (hereinafter referred to as “Fain”) in view of US 20180204300 to Marco et al. (hereinafter referred to as “Marco”) in further view of US 20160202941to McLeod (hereinafter referred to as “McLeod”), in even further view of US 20180046964 to Leoni et al. (hereinafter referred to as “Leoni”), and in even further view of US 20190149952 to Parks et al. (hereinafter referred to as “Parks”).

(A)	As per Claims 2 and 15:
Although Fain in view of Marco in further view of McLeod and in even further Leoni teaches a software application accessible by users via mobile devices that manages the process of requesting, purchasing, loading, and delivering construction materials, it doesn’t expressly disclose determining whether the job requires more than one material, label the job as a split load, determining whether a driver’s vehicle has the capacity for split loads and score the driver’s vehicle based on suitability to do so, and determining the number of trips to complete the job, however Parks teaches: 
determining, by the mobile software application, whether the client’s job requires more than one material; (Parks ¶40 the user 22 is able to use the user interface provided by the 
	labeling, by the mobile software application, client’s job as a split load with at least one load of a first material, and at least a second load of a second material if it is determined that client’s job requires more than one material; (Parks ¶51 consider an example in which a contractor orders 25 eight foot long 2×4 pieces of lumber, 5 gallons of paint, and a small refrigerator).
	determining whether driver’s vehicle has the capacity for the split load, and if so, score driver’s vehicle as suitable for client’s job, and if not, score driver’s vehicle as not suite able for client’s job; (Parks ¶51 the system compares these drivers/vehicles to select an appropriate selection. In this example, 3 of the vehicles are too small to carry the refrigerator and 2 of the other vehicles do not have adequately long truck beds for the lumber. Of the remaining 5 vehicles, all 5 are capable of handling the order but 2 of the 5 are much bigger and thus more expensive to fuel and operate than the remaining 3 vehicles. The system considers the 3 remaining more efficient vehicles and selects the vehicle that is the closest to the fulfillment location).
determining the number of trips required to complete the client’s job by driver’s vehicle for the split load; (Parks ¶38 the system may identify a driver of a vehicle that can handle loads from 2000 to 4000 pounds based on determining that the items in a user's order total 3000 pounds (i.e. one trip is sufficient)). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fain in view of Marco in further view of McLeod and in even further view of Leoni’s mobile application for the coordination of purchasing, loading, and delivery of construction materials and have the user interface to create an order for the purchase and delivery of those items such as 25 eight foot long 2×4 pieces of lumber, 5 gallons of paint, and a small refrigerator of Parks as both are analogous art which teach solutions to allow customers to log into the web application to view the status of currently ticketed trucks, billing status of deliveries already completed, as well as invoice stage and account condition on their smartphone via the app 

(B)	As per Claims 3 and 16:  
wherein the first material is picked up from a first location…; is also picked up from a first location; (Fain ¶22-23, 87 The ticket packages includes delivery information including an expected loading location (first location) and product number (first material) as seen in Fig. 18 which renders the electronic ticket).
Although Fain in view of Marco in further view of McLeod and in even further Leoni teaches a software application accessible by users via mobile devices that manages the process of requesting, purchasing, loading, and delivering construction materials, it doesn’t expressly disclose the second material, however Parks teaches: 
…and the second material…; (Parks ¶40 the user 22 is able to use the user interface provided by the app 24 to search for items to purchase (e.g., nails, screws, lumber, a hammer, drills, etc.) and create an order for the purchase and delivery of those items).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fain in view of Marco in further view of McLeod and in even further view of Leoni’s mobile application for the coordination of purchasing, loading, and delivery of construction materials and have the user interface to create an order for the purchase and delivery of those items such as 25 eight foot long 2×4 pieces of lumber, 5 gallons of paint, and a small refrigerator of Parks as both are analogous art which teach solutions to allow customers to log into the web application to view the status of currently ticketed trucks, billing status of deliveries 
 
(C)	As per Claims 4 and 17:  
wherein the first material is picked up from a first location…; (Fain ¶22-23, 87 The ticket packages includes delivery information including an expected loading location (first location) and product number (first material) as seen in Fig. 18 which renders the electronic ticket).
Although Fain in view of Marco in further view of McLeod and in even further Leoni teaches a software application accessible by users via mobile devices that manages the process of requesting, purchasing, loading, and delivering construction materials, it doesn’t expressly disclose the second material being picked up from a second location however Parks teaches: 
…the second material is picked up from a second location; (Parks ¶12 similarly, if multiple fulfillment centers must (e.g., because no single one has all of the items) or can (e.g. not required but could do so to obtain a lower total order cost) be used to fulfill a single order, options can be presented to the party that allow the party to select a fulfillment center combination with associated costs and estimated delivery times that best meets his or her needs and preferences).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fain in view of Marco in further view of McLeod and in even further view of Leoni’s mobile application for the coordination of purchasing, loading, and delivery of construction materials and have multiple fulfillment centers must (e.g., because no single one has all of the items) be used to fulfill a single order of Parks as both are analogous art which teach 

(D)	As per Claims 5 and 18:  
Although Fain in view of Marco in further view of McLeod and in even further Leoni teaches a software application accessible by users via mobile devices that manages the process of requesting, purchasing, loading, and delivering construction materials, it doesn’t expressly disclose determining whether the job requires more than one material, determining whether a driver’s vehicle has the capacity for split loads and score the driver’s vehicle based on suitability to do so, and determining the job has been accepted by the driver, however Parks teaches: 
determining by the mobile software application whether at least a first job and a second job can be part of a multiple job split load for the driver’s vehicle by determining whether driver’s vehicle has a suitable score for each job, and whether driver’s vehicle has the capacity for all the jobs that make up the multiple job split load; (Parks ¶51 consider an example in which a contractor orders 25 eight foot long 2×4 pieces of lumber, 5 gallons of paint, and a small refrigerator. In this example, the system identifies that there are 10 vehicles within 2 miles of a nearby fulfillment center that has these materials. The system compares these drivers/vehicles to select an appropriate selection. In this example, 3 of the vehicles are too small to carry the refrigerator and 2 of the other vehicles do not have adequately long truck beds for the lumber. Of the remaining 5 vehicles, all 5 are capable of handling the order but 2 of the 5 are much bigger and thus more expensive to fuel and operate than the remaining 3 vehicles. The system considers the 3 remaining more efficient vehicles and selects the vehicle that is the closest to the fulfillment location).
displaying, by the mobile software application, to the driver the option to accept the multiple job split load; (Parks ¶83  the driver device 230, based on input from the driver, sends message 406 accepting the pulling project for the order. The LBDS 210 sends a message 408 to the customer device 310 confirming the order and a message 407 to the driver device with order information, e.g., identifying the items, a pickup time, a pick up location at a fulfillment center, a drop off location at a requester, etc.).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fain in view of Marco in further view of McLeod and in even further view of Leoni’s mobile application for the coordination of purchasing, loading, and delivery of construction materials and compare drivers/vehicles to select an appropriate selection while the driver device 230, based on input from the driver, sends message 406 accepting the pulling project for the order of Parks as both are analogous art which teach solutions to allow customers to log into the web application to view the status of currently ticketed trucks, billing status of deliveries already completed, as well as invoice stage and account condition on their smartphone via the app as taught in Fain ¶59, 100-101 in view of Marco in further view of McLeod and in even further view of Leoni and further have the system compare these drivers/vehicles to select an appropriate selection which can handle the load for doing at least one trip and have the driver accept the project via the software as taught in Park ¶51, 83.

(E)	As per Claims 8 and 21:  
Although Fain in view of Marco in further view of McLeod and in even further Leoni teaches a software application accessible by users via mobile devices that manages the process of requesting, purchasing, loading, and delivering construction materials, it doesn’t expressly disclose different types and size of materials to be delivered, however Parks teaches: 
wherein the material may be individual items, parcels, or small to large groups of items or parcels, such as items Transported by a courier (Parks ¶86 implementations of the invention additionally or alternatively enable multiple users to participate in selection of the items in the order. In one example, a first user can add lumber and nails to an order and then invite a second user to make an additional selection (e.g., of an appliance). In another example, the first user selects an item (or type of item) and invites the second user to select a particular item style or from a particular set of alternatives. As a specific example, the first user may select 40 square feet of ceramic tile and invite the homeowner to select which particular ceramic tile pattern will be used).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fain in view of Marco in further view of McLeod and in even further view of Leoni’s mobile application for the coordination of purchasing, loading, and delivery of construction materials and add lumber, nails, and ceramic tile to the order of Parks as both are analogous art which teach solutions to allow customers to log into the web application to view the status of currently ticketed trucks, billing status of deliveries already completed, as well as invoice stage and account condition on their smartphone via the app as taught in Fain ¶59, 100-101 in view of Marco in further view of McLeod and in even further view of Leoni and further have different materials, different amounts, and different size loads/packages as taught in Park ¶86.

Claims 11-12 and 24-25 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20150088708 to Fain et al. (hereinafter referred to as “Fain”) in view of US 20180204300 to Marco et al. (hereinafter referred to as “Marco”) a”) in further view of US 20160202941to McLeod (hereinafter referred to as “McLeod”), in even further view of US 

(A)	As per Claims 11 and 24:  
Although Fain in view of Marco in further view of McLeod and in even further view of Leoni teaches a software application accessible by users via mobile devices that manages the process of requesting, purchasing, loading, and delivering construction materials, it doesn’t expressly disclose a full driver profile, however Medina teaches: 
entering driver's name by the driver; entering driver's gender by the driver; entering language spoken by the driver; entering driver's address by the driver; entering driver's social security number by the driver; entering driver's employer identification number by the driver; uploading driver's photo by the driver, uploading by driver vehicle plate number by the driver; entering driver's insurance information by the driver, entering driver's preferred radius by the driver; (Medina ¶118-124, 161 Figs. 3A-3F highlights information needed for a driver to register with the app. Information includes: company name, driver’s name, driver’s address, driver’s date of driver’s birth, driver’s gender, driver’s languages spoken, driver's license number, driver’s Insurance Policy number, driver’s tax ID number, driver’s SSN or TIN, or National ID or other government issue tax or ID number, driver’s vehicle model, exterior color, year, passenger capacity, luggage capacity, and unique features; VIN; Tag #; Permit #).  Note that Fig. 3F shows the photo of the driver.  Also note that Fig. 3E discloses Palm Beach County For-Hire Limousine License, Broward County For-Hire Limousine License as available and approved indicating the driver can work in those areas (preferred radius)). 


(B)	As per Claims 12 and 25:  
	Although Fain in view of Marco in further view of McLeod and in even further view of Leoni teaches a software application accessible by users via mobile devices that manages the process of requesting, purchasing, loading, and delivering construction materials, it doesn’t expressly disclose pre-booking the load/pickup and delivery service, however Medina teaches: 
adding selected job to driver's calendar; and notifying driver a length of time prior to schedule job date and time; (Medina ¶131-144 Figs. 4A-4K disclose a GUI that is presented to the user where the user can pre-book by scheduling ahead of time which includes choosing the vehicle.  The driver’s availability is checked by the system and must be confirmed by the driver 104, for example, 2 hours before (a length of time prior) scheduled pickup). 
NOTE: Examiner interprets “a length of time prior” to mean a notification before accepting or commencing a job/ride.  

    PNG
    media_image4.png
    481
    655
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    466
    645
    media_image5.png
    Greyscale


It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fain in view of Marco in further view of McLeod and in even further view of Leoni’s mobile application for the coordination of purchasing, loading, and delivery of construction materials and have a GUI that is presented to the user where the user can pre-book by scheduling ahead of time which includes choosing the vehicle.  The driver’s availability is checked by the system and must be confirmed by the driver 104, for example, 2 hours before (a length of time prior) scheduled pickup of Medina as both are analogous art which teach solutions to allow customers to log into the web application to view the status of currently ticketed trucks, billing status of deliveries already completed, as well as invoice stage and account condition on their smartphone via the app as taught in Fain ¶59, 100-101 in view of Marco in further view of McLeod and in even further view of Leoni and further provide a complete profile for each driver it as taught in Medina ¶131-144.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 10817969 B2
Transmitting navigation instructions to a driver device to direct the driver device to a geographic region in view of locations and device activity of user devices
Marco; Talmon et al.
US 10794713 B2
System for navigating drivers to passengers based on start times of events
Magazinik; Igor et al.
US 10563996 B2
System for generating travel route to be serviced by primary transportation service and secondary transportation service
Marueli; Sunny et al.
US 10158528 B2
Application service configuration system
Cobb; Nicholas
US 20160042303 A1
DISPATCH SYSTEM AND METHOD OF DISPATCHING VEHICLES
Medina; Mario A. et al.
US 20190311440 A1
SYSTEMS AND METHODS FOR COORDINATING SERVICES IN A PRIVATE ONLINE NETWORK
Bishop; Simon
US 20150088708 A1
TRACKING AND MANAGEMENT SYSTEM
Fain; Steven A. et al.
US 20160364678 A1
SYSTEMS AND METHODS FOR ON-DEMAND TRANSPORTATION
Cao; Raymond
US 20190212157 A1
NETWORK SYSTEM FOR MULTI-LEG TRANSPORT
Wu; Bin et al.
US 20190118605 A1
AXLE LOAD MONITORING SYSTEM
Strong; Brooks et al.
US 20170225535 A1
User Selected Settings for Vehicle With Pneumatic Suspension and Tire Inflation System
Batsch; Christopher J. et al.
US 20180060814 A1
EFFICIENCY OF A CARGO SHIPPING SYSTEM
SEAMAN; Conrad Delbert et al.
US 20110196623 A1
LOAD MONITORING SYSTEM
Hakkinen; Seppo

Method and apparatus for unloading containers
Tuel; Gregory D. et al.
US 20180046964 A1
SYSTEMS, DEVICES, AND METHODS OF OPTIMIZING TRUCKING SUPPLY CHAIN LOGISTICS
Leoni; Michael C et al.
US 20200074766 A1
PARAMETER IDENTIFYING DEVICE, SIMULATION DEVICE, AND PARAMETER IDENTIFYING METHOD
Onishi; Yoshiyuki et al.
US 20200019918 A1
System of Determining Container Load Units From Dispatch Load Units
Li; Frankey Lai Kong
US 20190233268 A1
SYSTEMS AND METHODS FOR MOBILE DIMENSIONING AND WEIGHING
Campbell; Stewart et al.
US 5416706 A
Apparatus for identifying containers from which refuse is collected and compiling a historical record of the containers
Hagenbuch; LeRoy G.
US 20160379168 A1
Optimized Capacity Matching for Transport Logistics Accounting for Individual Transport Schedules
Foerster; Theodor et al.
US 20160202941 A1
TRANSPORT ROUTE PLANNING
MCLEOD; Duncan
US 20140114865 A1
CASE MANAGEMENT INTEGRATION WITH EXTERNAL CONTENT REPOSITORIES
Babich; Alan F. et al.
US 9727376 B1
Mobile tasks
Bills; Cooper et al.
US 20140289737 A1
UPDATING PROGRESSION OF PERFORMING COMPUTER SYSTEM MAINTENANCE
Anderson; Eric M. et al.
US 20170116663 A1
TECHNIQUES FOR FILLING ORDERS
Francis; Thomas
US 20170036798 A1
AUTOMATED ITEM HANDLING WITH RECONFIGURABLE TOTES
PRAHLAD; Harsha et al.
US 20170004441 A1
SYSTEM AND METHOD FOR AFFINITY-BASED OPTIMAL ASSORTMENT SELECTION FOR INVENTORY DEPLOYMENT
Qin; Zhiwei et al.
US 20190149952 A1
SYSTEMS AND METHODS FOR ON-DEMAND DELIVERY OF CONSTRUCTION MATERIALS AND OTHER ITEMS
Parks, JR.; Bernard et al.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        6/3/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623